Date printed: February 19, 2021 5:21 PM




Denied and Opinion Filed February 19, 2021




                                              S  In The
                                         Court of Appeals
                                  Fifth District of Texas at Dallas
                                           No. 05-21-00106-CV

                                      IN RE DAVID PALMER, Relator

                              Original Proceeding from the City of Irving
                                         Dallas County, Texas

                                    MEMORANDUM OPINION
                               Before Justices Schenck, Nowell, and Garcia
                                        Opinion by Justice Nowell
          In his February 18, 2020 petition for writ of mandamus, relator David Palmer

asks this Court to compel the City Secretary for the City of Irving, Texas to:

(1) declare real party in interest Dennis Webb ineligible to be a candidate for Place

8 on the Irving City Council for the May 1, 2021 general election and (2) omit real

party’s name from the ballot.

          Entitlement to mandamus relief requires relator to demonstrate that the trial

court has clearly abused its discretion and that he has no adequate appellate remedy.

In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

The Texas election code grants the Court limited jurisdiction to consider a petition

for writ of mandamus to “compel the performance of any duty imposed by law in
connection with the holding of an election . . . regardless of whether the person

responsible for performing the duty is a public officer.” TEX. ELEC. CODE § 273.061.

      Based on our review of the petition, respondent’s response, relator’s reply,

and the record before us, relator has failed to show that he is entitled to the relief

requested. Accordingly, we deny the petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a).



                                           /Erin A. Nowell/
                                           ERIN A. NOWELL
                                           JUSTICE



Schenck, J., concurring.
Concurring opinion to follow.




                                         –2–